United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
MOBILITY COMMAND, RANDOLPH AIR
FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0311
Issued: June 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 27, 2015 appellant, through counsel, filed a timely appeal from a June 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from June 1, 2015, the date of OWCP’s last decision, is
November 30, 2015. Since using December 8, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 27, 2015, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its June 1, 2015 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish neck, back, left hip,
and left shoulder conditions causally related to a February 24, 2012 employment incident.
On appeal, counsel contends that: (1) OWCP improperly excluded from consideration
prior evidence of record; and (2) OWCP failed to further develop the medical evidence when
appellant established a prima facie claim. Appellant’s counsel argues that the medical evidence
of record is sufficient to establish that appellant sustained cervical and lumbar strains,
exacerbation of cervical spondylosis at C5-6 and C6-7, and cervical radiculitis at C5 and C6.
Alternatively, he requests that the Board remand the case to OWCP for further medical
development on the issue of causal relationship.
FACTUAL HISTORY
On February 24, 2012 appellant, a 52-year-old powered support systems mechanic, filed
a traumatic injury claim (Form CA-1) alleging an injury as a result of disconnecting a conductor
from a generator at work. He alleged that on that date the cable fell and caused stinging to his
upper neck, left shoulder, left hip, and upper back. On the claim form, the employing
establishment controverted the claim indicating that if a member disconnected one conductor it
was impossible that a cable would fall and, if anything had fallen, it would have been the
conductor itself which only weighed one pound.
An OWCP Form CA-16, authorization for examination, was issued by the employing
establishment on February 24, 2012. Appellant was authorized to visit the occupational health
clinic. He submitted a February 26, 2012 report from Dr. Priya Yellayi, a Board-certified family
practitioner and chief of the occupational health clinic, in which appellant was diagnosed with
left-sided musculoskeletal back sprain and left hip contusion. Appellant was advised to stay off
work until February 29, 2012. Dr. Yellayi noted that appellant had a sudden pain while moving
a cable on February 24, 2012.
In a February 27, 2012 narrative statement, appellant noted that he was sent out to
relocate a power cable from an emergency generator. The cable was a large, four-conductor
balcony cable which was heavy. As appellant was removing one of the conductors, the weight of
the cable caused him to twist to the side. He dropped the cable and felt a stinging in his upper
neck, left shoulder area, left hip area, and upper back. Appellant drove back to the shop and
hoped the pain would subside, but it became increasingly more painful.
Appellant submitted hospital records from Lourdes Medical Center in Browns Mills,
New Jersey, dated February 24, 2012. Dr. Michael Dyce, a Board-certified emergency medicine
physician, noted that appellant presented with complaints of being twisted by a large 200 to
300-pound cable while working on February 24, 2012 and sustained an injury to his left side
while lifting the large cord to a generator. He diagnosed hip contusion, neck strain, elevated
blood pressure, and concussion (unspecified) and advised that appellant was capable of returning
to light-duty work in four days.

2

In a February 24, 2012 letter, the employing establishment related that appellant informed
his supervisor that day that there was a problem with one of the load terminals on the generator
in Building 1703 and that it needed to be replaced. The supervisor told appellant that they had
parts in the supply room area and that he did not want appellant to go back out to the generator to
replace the part. Shortly, thereafter, he presented appellant with termination paperwork.
Appellant departed the shop and shortly thereafter returned with a claim form alleging that he
had sustained an injury earlier in the morning while working on the generator. After he reported
the injury, the supervisor went out to inspect the generator in Building 1703 and discovered that
“only one conductor out of the six that makes up the power cable was disconnected and the cable
was still up.” The employing establishment argued that, if only one conductor had been
disconnected it would not fall and, even if all of the conductors had been disconnected, it could
only fall approximately 12 to 16 inches. It further noted that the cable only weighed
approximately five pounds per foot, so at the most the cable would only weigh seven to nine
pounds, which contradicted appellant’s account of how he was injured. The record contains
photographs of the cable and generator in question.
In a March 13, 2012 letter, OWCP advised appellant of the deficiencies of his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a February 27, 2012 narrative statement explaining
that the generator was initially connected improperly and he had already removed and reattached
three of the four conductors. The fourth conductor would not reach the split bolt/kerney and the
main cable had to be lifted and pushed through the cable access hole so that the last conductor
could reach the last kerney. Appellant stated that he was lifting the complete cable and pushing
it through the access hole. The part of the cable that he was rearranging was extremely heavy
and as he was pushing the cable, it slipped, and its momentum twisted his body sideways,
causing extreme pain to the left-side of his body.
In a February 27, 2012 report, Dr. Yellayi noted that appellant had a history of an injury
to his upper back, left hip, and left shoulder when he was unplugging a six-prong cable.
Appellant unplugged one part only and did not unplug the rest. He suddenly felt a sharp left side
pain, could not move his left arm, and had great difficulty walking.
On March 29, 2012 Dr. Petronilo Seares, Jr., a Board-certified internist, reported that
appellant was seen for the first time on March 1, 2012. Appellant claimed that he injured his left
hip and left shoulder while lifting a heavy cable at work on February 24, 2012. Dr. Seares found
that appellant’s left shoulder had less pain, but his left hip still hurt. Appellant was able to
ambulate only for a short distance and had to stop because of severe pain. Standing and sitting
for any length of time, around 10 minutes, was also a problem for him. Dr. Seares indicated that
he read appellant’s February 27, 2012 narrative statement and opined that the accident at work
caused the injury to his left shoulder and left hip temporarily. He advised that appellant was
totally disabled until April 24, 2012.
In an April 6, 2012 letter, the employing establishment controverted appellant’s claim. It
noted that appellant’s supervisor had inspected the work area and observed that the cable
appellant alleged had fallen, and thus caused his injuries, was still connected. Appellant’s
supervisor submitted visual evidence, including photographs of the work area, demonstrating

3

that the entire cable could not fall unless all of the conductors were disconnected. He further
stated that, even if the cable were to fall, it only weighed between seven to nine pounds and
would only fall 12 inches before it landed on the base of the generator.
By decision dated April 13, 2012, OWCP denied appellant’s claim as he had failed to
establish that the injury or events occurred as alleged.
On May 10, 2012 appellant’s counsel requested an oral hearing before an OWCP hearing
representative and submitted additional diagrams and photographs of the conductor.
A telephonic hearing was held before an OWCP hearing representative on
August 16, 2012. Appellant testified that the cable was approximately six inches thick, weighed
approximately 20 pounds per foot, and that there was approximately 90 feet of cable. He
explained that while he was repairing the cable he did not have enough length on the cable to
move it to the last conductor, so he lifted it up from the outside to push it through the access
hole. Appellant had the whole weight of the cable in between his legs and had to reach around
with one hand while he held the other cable in his legs. As he was reaching up, he reached to the
left because that was where the access door was and then felt a sudden onset of pain in his back,
wrist, shoulder, neck, and hip. The cable fell and twisted appellant. Appellant let it go, stood
there for a couple minutes, and then went back to the shop.
Appellant submitted a May 15, 2012 magnetic resonance imaging scan of the cervical
spine, which demonstrated cervical spondylosis at C5-7, chronic sinusitis, and indeterminate
cystic lesion within the right cerebral hemisphere. He also submitted a July 27, 2012 report from
Dr. Seares who reiterated that appellant’s conditions were causally related to his federal duties.
In an August 7, 2012 report, Dr. Natacha Falcon, a Board-certified physiatrist, diagnosed
left C5-6 radiculitis and left foraminal stenosis at C5-7. He noted that appellant had an injury at
work on February 12 or 13, 2012 where he was lifting generator cables and felt a sudden neck
pain with left radicular arm symptoms.
By decision dated October 25, 2012, an OWCP hearing representative affirmed, as
modified, the April 13, 2012 decision finding that the factual evidence established that the work
incident occurred, but the medical evidence was insufficient to establish a causal relationship
between appellant’s diagnosed conditions and the work incident.
On October 17, 2013 appellant’s counsel requested reconsideration and submitted a
September 5, 2013 report from Dr. Laura E. Ross, a Board-certified orthopedic surgeon, who
diagnosed status post cervical and lumbar spine sprain and strain and exacerbation of cervical
spondylosis with left cervical radiculitis in the C5 and C6 distribution. Dr. Ross noted that
appellant sustained a work-related injury on February 24, 2012 while moving a generator cable.
Appellant stated that he was trying to insert the generator cable into a hole that was above his
head. He was holding the remaining cable between his knees to support the weight of the cable
and reached overhead and sideways when he felt immediate pain in his neck, back, left hip, and
left shoulder. Dr. Ross opined that his cervical and lumbar spine conditions were causally
related to the February 24, 2012 employment incident. She noted that although appellant had

4

cervical spondylosis that clearly predated this work-related injury, his condition was exacerbated
by the work injury and caused him to experience pain to a formerly nonbothersome condition.
By decision dated January 16, 2014, OWCP denied modification of its prior decision.
On June 24, 2014 appellant’s counsel requested reconsideration and submitted a June 20,
2014 addendum from Dr. Ross who opined that given appellant’s description of the injury and
his body mechanics at the time of the incident, she determined that the February 24, 2012
incident was the direct cause of his injuries. Dr. Ross noted that appellant sought immediate
medical treatment for his injuries and other physicians had provided the same medical opinion on
causal relationship.
By decision dated June 1, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury4 was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is
causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008).

6

Id.

5

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of February 24, 2012 occurred at the
time, in the place, and in the manner alleged. The issue is whether appellant’s neck, back, left
hip, and left shoulder conditions resulted from the February 24, 2012 employment incident. The
Board finds that he did not meet his burden of proof to establish a causal relationship between
the conditions for which compensation is claimed and the employment incident.
On February 24, 2012 Dr. Dyce diagnosed a left hip contusion, neck strain, and
concussion and found that appellant was injured while lifting a large cord to a generator at work
on February 24, 2012. Similarly, on February 26, 2012 Dr. Yellayi diagnosed left-sided
musculoskeletal back sprain and left hip contusion and found that appellant had a sudden pain
while moving a cable on February 24, 2012. The Board finds that Drs. Dyce and Yellayi failed
to provide a rationalized opinion explaining how factors of appellant’s federal employment, such
as moving a cable at work, caused or aggravated his neck, back, and hip conditions. The
physicians noted that his conditions occurred while he was at work, but such generalized
statements do not establish causal relationship because they merely repeat his allegations and are
unsupported by adequate medical rationale.8 Drs. Dyce and Yellayi failed to provide an opinion
adequately addressing how the February 24, 2012 employment incident contributed to
appellant’s conditions.
In her reports, Dr. Ross diagnosed status post cervical and lumbar spine sprain and strain
and exacerbation of cervical spondylosis with left cervical radiculitis in the C5 and C6
distribution. She noted that appellant sustained a work-related injury on February 24, 2012 while
moving a generator cable above his head and opined that his cervical and lumbar spine
conditions were causally related to the February 24, 2012 employment incident. Dr. Ross noted
that although he had cervical spondylosis that, clearly predated this work-related injury, his
condition was exacerbated by the work injury and caused him to have pain to a formerly
nonbothersome condition. She noted that appellant’s conditions occurred while he was at work,
but as noted above such generalized statements do not establish causal relationship.9 The Board
finds that Dr. Ross did not provide a sufficient medical rationale explaining how his cervical
conditions were caused or aggravated by moving a cable at work on February 24, 2012. The
need for rationale is particularly important as Dr. Ross indicated that appellant had a preexisting
cervical condition. Therefore, the Board finds that the reports from her are insufficient to
establish causal relationship.
On March 29, 2012 Dr. Seares opined that the February 24, 2012 employment incident
caused a temporary injury to appellant’s left shoulder and left hip. However, he also failed to
7

Id.

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

Id.

6

provide a rationalized opinion explaining how the February 24, 2012 work incident caused or
contributed to a diagnosed medical condition. Thus, the Board finds that the report from
Dr. Seares is insufficient to establish that appellant sustained an injury in the performance of
duty on February 24, 2012.
Other medical evidence of record is of limited probative value as it does not specifically
address whether appellant’s conditions are attributable to his accepted work incident.10
On appeal, counsel contends that: (1) OWCP improperly evaluated evidence by
excluding from consideration prior evidence of record; and (2) OWCP failed to further develop
the medical evidence when appellant established a prima facie claim. Appellant’s counsel
argues that the medical evidence of record is sufficient to establish that he sustained a cervical
and lumbar strain, exacerbation of cervical spondylosis at C5-6 and C6-7, and cervical radiculitis
at C5 and C6. Alternatively, counsel requests that the Board remand the case to OWCP for
further medical development on the issue of causal relationship. Based on the findings and
reasons stated above, the Board finds that counsel’s arguments are not substantiated. The Board
finds that OWCP properly evaluated the evidence of record in its obligations to properly
adjudicate appellant’s claim. As appellant has not submitted sufficiently rationalized medical
evidence to support his allegation that he sustained an injury causally related to the February 24,
2012 employment incident, he has failed to meet his burden of proof to establish a claim for
compensation. Consequently, the Board will affirm OWCP’s June 1, 2015 decision.
The Board also notes that the employing establishment issued appellant a CA-16 form on
February 24, 2012 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a CA-16 form, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.11 Although OWCP denied appellant’s claim for an injury, it did
not address whether he is entitled to reimbursement of medical expenses pursuant to the CA-16
form. Upon return of the case record, it should further address this matter.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish neck, back,
left hip, and left shoulder conditions causally related to a February 24, 2012 employment
incident.

10

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
11

See D.M., Docket No. 13-535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

7

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

